Citation Nr: 1723556	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES
 
1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a sleeping disorder, to include obstructive sleep apnea (OSA).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for an acquired psychiatric disorder.

6. Entitlement to an increased rating for service-connected bilateral pes planus, currently evaluated as 30 percent disabling.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

 Appellant and Spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Nashville, Tennessee.

In a March 2010 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for bilateral hearing loss, denied entitlement to a TDIU rating, and denied SMC based on a need for aid and attendance or based on being housebound. In an April 2012 statement of the case, the RO reopened the hearing loss claim, and then denied the claim on the merits.

Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

In a March 2013 rating decision, in pertinent part, the RO denied service connection for hypertension and a psychiatric disorder, and determined that new and material evidence had not been submitted to reopen a claim of service connection for a sleeping disorder. The Veteran requested reconsideration in May 2013, and in a June 2014 decision, the RO, in pertinent part, determined that new and material evidence had not been received to reopen previously denied claims for service connection for hypertension, a psychiatric disorder, and a sleeping disorder, and denied an increase in a 30 percent rating for service-connected pes planus. 

The Board will adjudicate the claims of service connection for hypertension and a psychiatric disorder on the merits, as they are new claims. The record does not reflect prior final decisions as to these claims.

In a June 2015 statement of the case, the RO stated that although the Veteran's claim of service connection for a sleeping disorder was denied in a prior decision, that decision did not specifically mention any diagnosed sleeping disorder, and that his claim was reopened so the RO could adjudicate the diagnosed disability of sleep apnea. 

The Board notes that the claim for service connection for a sleeping disorder was previously denied in prior unappealed rating decisions dated in April 2002 and December 2005. The latter decision specifically discussed the Veteran's current diagnosis of sleep apnea and his use of a CPAP machine for this condition, and then denied the claim. The Veteran's current October 2012 claim is once again for a sleeping disorder of sleep apnea. The Board notes that, although the prior denials described the Veteran's claimed disability as a sleeping disorder, the disorder and symptoms for which he has claimed service connection have been essentially the same, involving sleep apnea (OSA). This claim was previously denied in the December 2005 decision based on a proper diagnosis of sleep apnea. Consequently, the Board finds that the current claim is not a distinct (new) claim, but instead is based on the same factual basis as the prior claim, and therefore is an application to reopen. See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter).

In November 2015, the Board remanded the appeal for a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.

A videoconference hearing was held in January 2017 before the undersigned VLJ of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in January 2017. As the Veteran has waived initial RO review of this evidence, the Board will consider it. 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to service connection for bilateral hearing loss, a psychiatric disorder and hypertension, entitlement to an increased rating for pes planus, a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The RO most recently denied the Veteran's claims of service connection for bilateral hearing loss and a sleeping disorder to include OSA in a December 2005 rating decision. The Veteran was properly notified of this decision and he did not appeal it.

2. Some of the additional evidence received since the December 2005 RO decision denying service connection for bilateral hearing loss is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3. The additional evidence received since the December 2005 RO decision denying service connection for a sleeping disorder to include OSA is either cumulative or redundant of evidence already of record and considered in that decision and does not raise a reasonable possibility of substantiating the claim for service connection for a sleeping disorder to include OSA.


CONCLUSIONS OF LAW

1. The December 2005 rating decision that denied service connection for bilateral hearing loss and a sleeping disorder to include OSA is final. 38 U.S.C.A. § 7105  (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1103 (2016). 

2. New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. New and material evidence not having been received, the claim for service connection for a sleeping disorder to include OSA is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims. VA's duty to notify was satisfied by a letter dated in February 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, and assisted the appellant in obtaining evidence. A VA examination was not conducted with regard to the application to reopen the claim of service connection for a sleep disorder to include sleep apnea, but such is not required as the claim is not reopened. See 38 U.S.C.A. § 5103A (f); 38 C.F.R. § 3.159(c)(4)(iii).

Records from the Social Security Administration (SSA) are not on file, and the SSA has indicated that these records are unavailable.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board further finds that the RO has substantially complied with its remand orders, as a Board hearing was held with regard to this appeal. Therefore, the Board finds that no further development is necessary in this regard. 


Analysis

New and Material Evidence

The Veteran has filed a petition to reopen a claim for entitlement to service connection for bilateral hearing loss, which he contends is due to noise exposure in service. This claim was previously denied in several prior rating decisions, most recently in December 2005.

The Veteran has also filed a petition to reopen a claim for entitlement to service connection for a sleeping disorder, to include OSA. The claim for service connection for a sleeping disorder including OSA was previously denied in rating decisions dated in April 2002 and December 2005. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, and a timely substantive appeal is received after issuance of a statement of the case. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

Hearing Loss

In his original November 1987 claim of service connection for hearing loss, the Veteran claimed service connection for recurrent hearing loss of the left ear, and said he had this condition since 1984. 

A February 1988 rating decision denied service connection for bilateral hearing loss and stated that during service, the Veteran was evaluated for questionable hearing loss since 1984, with rather significant abnormalities initially shown at separation, but a recall audiogram was entirely normal bilaterally. It was then noted that the Veteran responded slowly to test stimuli and hearing thresholds were better than indicated. Service connection was denied on the basis that a current hearing loss disability was not shown under VA criteria. The Veteran was notified of this decision and he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the February 1988 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

The Veteran subsequently attempted to reopen this claim on multiple occasions. The claim of service connection for bilateral hearing loss was subsequently denied in rating decisions dated in March 1998, March 2001, April 2002, August 2003 and December 2005. The Veteran did not timely perfect appeals of these decisions. In the December 2005 decision, the RO determined that he currently had a hearing loss disability based on a recent VA examination, and then denied the claim. The Veteran was notified of the December 2005 decision and he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the December 2005 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

The evidence of record at the time of the prior final December 2005 RO decision included service treatment records, post-service VA and private medical records and reports of VA examinations. A hearing loss disability was not shown under VA criteria (38 C.F.R. § 3.385) on VA examination in December 1997, while a hearing loss disability was shown on VA examination in November 2005.

Additional evidence received since the prior final December 2005 rating decision includes a report of a March 2010 VA examination reflecting a current hearing loss disability, and an April 2012 VA medical opinion. The examination report is cumulative, not new, as it merely reflects the continued existence of a hearing loss disability, and the April 2012 VA medical opinion is new, but not material, as it does not tend to show that current hearing loss is related to service. See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

Additional evidence also includes testimony by the Veteran at his Board hearing to the effect that he had hearing loss symptoms since noise exposure in service, and the evidence submitted by the Veteran's representative at the hearing regarding the delayed effects of noise on hearing acuity, and regarding noise exposure from artillery fire. The Board finds that some of the evidence received since the December 2005 RO decision is both new and material. Specifically, the additional evidence includes competent lay statements by the Veteran to the effect that he had continuous hearing loss symptoms since service, and journal evidence regarding delayed onset of hearing loss. When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Thus, the claim for service connection for bilateral hearing loss is reopened. See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Sleeping Disorder to include OSA

In his original September 2001 claim of service connection for a sleeping disorder, the Veteran stated that he was on a breathing machine permanently.
 
In an April 2002 rating decision, the RO denied service connection for a sleeping disorder, finding that there was no evidence of a chronic sleeping disorder caused by service. A notice of disagreement was received from the Veteran as to this issue in August 2002, and a statement of the case was issued in February 2003. A timely substantive appeal was not received from the Veteran. Thus, the April 2002 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

The Veteran filed an application to reopen his claim in August 2005. The claim for service connection for a sleeping disorder and OSA was denied in a December 2005 rating decision, on the basis that new and material evidence had not been received. The Veteran was notified of the December 2005 decision and he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the December 2005 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

Evidence of record at the time of the prior final decision includes service treatment records which are negative for a sleeping disorder and OSA, a September 1997 VA outpatient treatment record showing that OSA was diagnosed in a recent sleep study, a report of a December 2001 VA examination which reflects that the Veteran reported that he was diagnosed with sleep apnea and required a CPAP machine at night, and VA medical records reflecting treatment for OSA. VA medical records on file also reflected treatment for a psychiatric disorder and insomnia.

Some of the additional medical evidence received since the prior final decision is new, but not material, as it relates to treatment or evaluation of other medical conditions, and therefore does not relate to an unestablished fact necessary to substantiate the claim. 

Additional evidence received since the prior final December 2005 decision includes VA medical records showing that the Veteran continues to have OSA as well as complaints of sleep impairment. The additional medical evidence that pertains to the sleep disorder, OSA and sleep impairment is cumulative, not new, as it merely shows the continued existence of the disability. The evidence is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the sleep disorder or OSA to service or a service-connected disability.

During the course of the appeal, the Veteran has submitted statements to the effect that he incurred a sleep disorder including OSA in service. These statements are duplicative or cumulative, not new, as the Veteran is merely reiterating the same arguments he made prior to the prior denial of his claim in December 2005. See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material. Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim. The prior denial is final, and the claim for service connection for a sleep disorder and OSA is not reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra. In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence has been received to reopen the service connection claim for bilateral hearing loss, and to this extent only, the claim is granted.

New and material evidence has not been received to reopen the service connection claim for a sleeping disorder to include OSA, and the claim is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for a psychiatric disorder, hypertension, and bilateral hearing loss, and the claims for an increased rating for pes planus, a TDIU and SMC.

As to all issues remanded herein, updated relevant VA and private medical records should be obtained. 38 C.F.R. § 3.159 (c)(2).

Psychiatric Disorder 

VA medical records reflect that the Veteran has been diagnosed with various psychiatric disorders, including major depressive disorder (diagnosed in May 2000), among others. On VA housebound examination in August 2009, the VA physician indicated that the Veteran was status post traumatic brain injury (TBI) and had impulse control disorder and behavioral problems. On VA housebound examination in May 2011, he was diagnosed with TBI and organic mood disorder. His claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
A March 2010 VA examination reflects that the Veteran reported that in 2001 he suffered a head injury when he fell asleep while driving and the car went off a cliff. He said his skull was crushed. Currently, he was forgetful and had depression. It was noted that he was a postal worker and retired in 2001 due to a head injury resulting in medical and psychiatric problems.

The record reflects that the Veteran suffered a serious head injury in a post-service motor vehicle accident (MVA) in June 2001, and that he has since been diagnosed with a TBI and a psychiatric disorder related to this head injury. See, e.g., November 2002 treatment note diagnosing status post head injury with mood disorder. Records of the June 2001 MVA are not on file. On remand, the AOJ should attempt to obtain medical records of this accident and head injury. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, in light of the Veteran's testimony that he was diagnosed with a psychiatric disorder in service (he was reportedly told that he was unstable, see hearing transcript at page 20) and had psychiatric symptoms during and after service, the Board finds that a VA examination should be conducted to determine the etiology of any current psychiatric disorder. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

As the Veteran testified that he may have been discharged on the basis of a psychiatric disorder, the Board also finds that the AOJ should attempt to obtain his service personnel records.38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Hypertension 

Records reflect that the Veteran has current hypertension. The AOJ denied this service connection claim on a direct basis and on a presumptive basis.

At the January 2017 Board hearing, the Veteran's representative contended that the Veteran's medications for his service-connected pes planus caused or aggravated his hypertension. The Board finds that a VA examination should be conducted to determine the etiology of current hypertension. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Hearing Loss

The Veteran claims that exposure to the noise from artillery fire during service caused his current bilateral hearing loss. His DD Form 214 shows that he was a cannon crewmember, but does not show any combat citations. 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15   (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385).

The evidence reflects that during the appeal, on VA examination in March 2010, the Veteran has demonstrated sufficient bilateral hearing loss according to 38 C.F.R. § 3.385 to be considered a disability by VA standards. Resolution of his appeal turns on whether the current bilateral hearing loss is attributable to his military service, and the evidence of record is conflicting in this regard, including during service. Moreover, the evidence reflects that he had noise exposure in service as a cannon crewmember, and after service, when he held a landscaping job which required cutting down trees. See report of VA examination in August 1997, when the Veteran reported that he worked for the Naval Postgraduate School cutting trees since 1994.

The Board finds that another VA medical opinion is needed as to whether the current bilateral hearing loss is related to service, with consideration of in-service and post-service records, including the additional evidence submitted by the Veteran in January 2017. Service treatment records reveal that the results of the Veteran's in-service audiometric testing varied widely throughout service, as discussed below. The VA examiner is asked to comment on these findings.
The Board finds that the April 2012 VA medical opinion is inadequate as it is not supported by an adequate rationale. Although the examiner stated that there were no significant threshold shifts in hearing acuity when comparing the entrance and separation examinations, he did not reconcile or discuss the conflicting evidence of record as to whether there was such a shift (as noted in April 1986). Moreover, the Veteran has submitted additional pertinent evidence with regard to this claim in January 2017, to include a medical journal article regarding delayed effects of noise on the ear, and an article regarding noise exposure from artillery fire. On remand, the AOJ should obtain a medical opinion as to whether the current hearing loss disability is related to service.

Service treatment records reflect that audiometric testing on entrance examination in December 1977 revealed right ear decibel thresholds of 25, 25, 25 and 25, and left ear decibel thresholds of 20, 15, 25 and 30, at the respective frequencies of 500, 1000, 2000, and 4000 hertz. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). The Veteran's audiometric results on entrance examination suggest that he had some degree of hearing loss at the time of his entrance into service. However, hearing loss was not noted by the examiner on the examination report, and since the entrance audiometric testing does not show that the Veteran had a hearing loss disability (as defined by 38 C.F.R. § 3.385) at the time of his entry into service, he did not have a hearing defect and is presumed to have been in sound condition as to his hearing at that time. See McKinney, supra (holding that hearing loss noted on an entrance examination that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

Audiometric testing in August 1982 revealed right ear decibel thresholds of 20, 15, 20, 15 and 20, and left ear decibel thresholds of 20, 10, 20, 25, and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. Audiometric testing in October 1984 revealed right ear decibel thresholds of 70, 70, 75, 75 and 85, and left ear decibel thresholds of 100, 105, 100, 105 and 110+. The examiner noted decreased hearing, and referred to an audiological consult. An October 1984 audiological consult reflects right ear decibel thresholds of 20, 20, 25, 30 and 30, and left ear decibel thresholds of 20, 20, 25, 30 and 30. The examiner stated that the Veteran gave inconsistent results at first. Speech discrimination was 96 percent in each ear.

Audiometric testing in April 1986 revealed right ear decibel thresholds of 20, 25, 25, 30, and 30 and left ear decibel thresholds of 15, 25, 30, 30 and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. The examiner noted a threshold shift showing poorer hearing acuity.

Audiometric testing in October 1987 for separation purposes revealed right ear decibel thresholds of 95, 60, 65, 70 and 85, and left ear decibel thresholds of 65, 80, 75, 80 and 80, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. The audiometric testing was repeated, and the results were as follows: right ear decibel thresholds of 20, 20, 15, 15, and 20, and left ear decibel thresholds of 15, 20, 20, 20 and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. The examiner stated that the Veteran responded slowly to the test stimuli, and his hearing thresholds were probably better than indicated.

Audiometric testing on VA examination in December 1997 revealed right ear decibel thresholds of 30, 25, 20, 20 and 20, and left ear decibel thresholds of 25, 20, 30, 20 and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 98 percent in the right ear and 96 percent in the left ear.

Audiometric testing on VA examination in November 2005 revealed right ear decibel thresholds of 35, 35, 35, 35 and 30, and left ear decibel thresholds of 35, 40, 40, 40 and 40, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz. Speech recognition scores using the Maryland CNC Test were 92 percent in the right ear and 88 percent in the left ear. A hearing loss disability was shown at this examination. On remand, the VA examiner should consider the above audiometric findings as well as the other evidence of record.

Pes Planus

With regard to the appeal for an increased rating for service-connected pes planus, the Board finds that as the Veteran has contended that his pes planus has worsened since his last VA examination, the Board finds that another VA examination is warranted to determine the current level of severity of this disability. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board notes that the Veteran has other non-service-connected disabilities affecting the feet, to include diabetic neuropathy, and that he has complained of burning foot pain, swelling and calluses. The VA examiner should attempt to distinguish symptoms from the service-connected foot disability from any non-service-connected disabilities affecting the feet. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.)

The issues of entitlement to SMC based upon aid and attendance and entitlement to a TDIU are intertwined with the increased rating issue and adjudication will be deferred until the increased rating issue is adjudicated. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated relevant VA or private medical records of treatment or evaluation for bilateral hearing loss, a psychiatric disorder, pes planus, hypertension and a head injury.

Attempt to obtain records of treatment for a head injury in June 2001, and associate them with the claims file.

If any records are unavailable, the claims file should be annotated, and the Veteran notified.

2. Obtain the Veteran's service personnel records and any additional service treatment records and associate them with the claims file.

3. Schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder. The claims file must be made available to and reviewed by the examiner. Any necessary testing should be performed. The examiner is asked to respond to the following questions:

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current psychiatric disorder including the likelihood (very likely, as likely as not, or unlikely) that this current disability (a) had its onset in service, or is otherwise related to his service, or (b) was caused or (c) aggravated by a service-connected disability.

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and indicate why this is the case. 

4. Schedule the Veteran for a VA examination to determine the etiology of current hypertension. The claims file must be made available to and reviewed by the examiner. Any necessary testing should be performed. The examiner is asked to respond to the following questions:

Based on a review of the record, the examiner should provide an opinion as to the etiology of current hypertension including the likelihood (very likely, as likely as not, or unlikely) that this current disability (a) had its onset in service, or is otherwise related to his service, or (b) was caused or (c) aggravated by a service-connected disability to include medication taken for service-connected pes planus.

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and indicate why this is the case.

5. Obtain a VA medical opinion from a qualified examiner as to whether the current bilateral hearing loss disability is related to service. The claims file, including this remand, must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

(a) The examiner is asked to review the evidence of record, including the recent evidence submitted by the Veteran in January 2017 regarding the delayed effects of noise on the ear, the service treatment records demonstrating great variations on audiometric testing during service and the conflicting evidence as to whether there was a threshold shift in service, and the post-service medical records and examination reports. The VA examiner should comment on and reconcile these varying test results.

(b) The examiner should comment on the Veteran's recent reports of continuous hearing loss since service and provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the current bilateral hearing loss was incurred during service, or is otherwise related to service. The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and indicate why this is the case.

6. Schedule the Veteran for VA examination of the feet to determine the current severity of his service-connected pes planus. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.

The examiner should be asked to distinguish between symptoms due to the service-connected pes planus, and symptoms due to any non-service-connected disorders affecting the feet, such as neuropathy.

If the examiner is unable to determine what measure of the Veteran's foot impairment is attributable to the service-connected condition versus any other foot disorders that are not service-connected, then the examiner must expressly indicate this.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

7. Then readjudicate these claims in light of all additional evidence. If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


